Case 18-33967-bjh11 Doc 2534 Filed 02/11/20                       Entered 02/11/20 13:02:05               Page 1 of 7



    Trey A. Monsour                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
    State Bar No. 14277200                                       Polsinelli PC
    Polsinelli PC                                                600 3rd Avenue, 42nd Floor
    2950 N. Harwood, Suite 2100                                  New York, New York 10016
    Dallas, Texas 75201                                          Telephone: (212) 684-0199
    Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
    Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
    tmonsour@polsinelli.com


    COUNSEL TO THE DEBTORS AND
    DEBTORS IN POSSESSION

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


    In re:                                                 §      Chapter 11
                                                           §
    Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                           §
                             Debtors.                      §      (Jointly Administered)
                                                           §

                          DEBTORS’ STATUS REPORT REGARDING
                      EFFECTIVE DATE STATUS AS OF FEBRUARY 11, 2020

             Senior Care Centers, LLC and its affiliated debtors and debtors in possession (the

“Debtors”) hereby file this report (this “Report”) regarding the progress toward the Effective Date

as defined in the Third Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy

Code [Docket No. 1426] (the “Plan”).

             The Debtors report the following updates with respect to the Effective Date of the Plan:

             1.     Postconfirmation Operations – The Debtors are pleased to report that, since

confirmation, the Debtors have successfully downsized operations to the anticipated levels


1
 The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related Relief
[Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.


72290792.5
Case 18-33967-bjh11 Doc 2534 Filed 02/11/20             Entered 02/11/20 13:02:05         Page 2 of 7



required by the Reorganized Debtors. In addition, the Debtors have exceeded their projected

revenue projections by over $1 million in the aggregate. In addition, the “Frisco Facility” was

reopened on or about December 31, 2019 and is performing well, with approximately 43 patients

(pre-evacuation, the Frisco Facility had approximately 70-75 patients). The current census is ahead

of budget.

         2.    Exit Financing – One of the principal conditions to the Effective Date of the Plan

is closing the Exit Facility Documents. Since the order confirming the Plan was entered on

December 13, 2019, the estate professionals have worked diligently and constructively with the

various proposed exit financing lenders and other relevant parties-in-interest in order to be in a

position to close the exit financing as expeditiously as possible.

               a.      Exit Financing Facilities: As of February 10, 2020, there are three (3)
                       contemplated Exit Financing Facilities and the status of each is as follows:

                       (i)     Financing of Non-HUD Reorganized Debtors – This relates to the
                               financing of 13 of the Reorganized Debtors on a go-forward basis.
                               The collateral for this loan is substantially all assets of each of such
                               Reorganized Debtors and is sized based upon the existing and future
                               accounts receivable related to the 13 facilities. The Debtors believe
                               that the financing documentation for these facilities is substantially
                               complete and the Debtors are prepared to close this financing with
                               MidCap Financial Trust (“MidCap”) no later than February 28,
                               2020. This financing does not require approval by HUD.

                       (ii)    Financing of HUD Reorganized Debtors – This relates to the
                               financing of approximately 9 of the Reorganized Debtors on a go-
                               forward basis. The collateral for this loan is substantially all assets
                               of each of such Reorganized Debtors and is sized based upon the
                               existing and future accounts receivable related to the 9 facilities.
                               This loan requires the approval of HUD and the cooperation of the
                               three FHA lenders (the “HUD Lenders”), who are lenders to the
                               Debtors’ landlords, and thus will be required to execute intercreditor
                               agreements and other ancillary documentation. The open issues with
                               respect to this loan are:

                                      Execution of Intercreditor Agreements – The parties-in-
                                       interest to the Intercreditor Agreements are the HUD
                                       Lenders and MidCap. It is the Debtors’ understanding that

                                                  2
72290792.5
Case 18-33967-bjh11 Doc 2534 Filed 02/11/20         Entered 02/11/20 13:02:05         Page 3 of 7



                                  these are largely form documents provided by HUD, other
                                  than the fact-specific cash flow arrangements, which are
                                  being negotiated between the HUD Lenders and MidCap. It
                                  is also the Debtors’ understanding that a form of
                                  intercreditor agreement has been substantially agreed upon
                                  by the HUD Lenders and MidCap.

                                 HUD Approval of Exit Financing – This requires the HUD
                                  Lenders to obtain HUD’s approval of the underlying
                                  financial arrangement. It is the Debtors’ understanding that,
                                  although atypical, the HUD Lenders have been providing
                                  drafts of the various documents to HUD on a rolling basis.
                                  HUD had previously committed to significantly shortening
                                  the typical 3-4 month review to approximately 2 weeks.

                   (iii)   Financing of OldCo Liquidating Debtors – This portion of the exit
                           financing relates to the financing of the receivables generated by the
                           Debtors’ discontinued operations that have not yet been collected.
                           This is primarily the receivables generated by 20 legacy Granite
                           facilities transferred to Ensign and CaraDay on October 31, 2019,
                           November 30, 2019, and December 31, 2019. It also includes
                           approximately 3 additional independent facilities. Notably, this
                           OldCo Liquidating facility does not include in its borrowing base
                           any of the receivables related to (a) facilities transferred on April 1,
                           2019 and May 11, 2019, the so-called “Sabra Facilities” that are
                           subject to an ongoing CHOW vendor hold; or (b) the final 11
                           Granite facilities which, via equity transfer agreements, were
                           directly transferred to Granite in December, which hired an interim
                           manager to operate such facilities pending a future CHOW, although
                           such receivables are to be pledged as security for such loan as
                           additional collateral. MidCap is the agent for this facility, which will
                           be providing the capital for this facility together with a third-party
                           lender. The open issues with respect to this loan are:

                                 HUD Lenders’ Release of Liens – Certain of the HUD
                                  Lenders purport to hold liens second in priority to the liens
                                  of CIBC on the accounts receivable related to the HUD
                                  Lenders’ real estate mortgages on the Granite facilities
                                  which allow the HUD Lenders to assert claims against the
                                  Debtors to the extent of any claims Granite has against the
                                  Debtors. However, pursuant to the terms of the Granite
                                  settlement, there are no remaining Granite claims that could
                                  properly be asserted by Granite (and by extension HUD),
                                  and therefore, the related asserted liens are valueless. Certain
                                  of the HUD Lenders assert that questions around these
                                  second liens must be resolved before release of any liens and


                                              3
72290792.5
Case 18-33967-bjh11 Doc 2534 Filed 02/11/20                     Entered 02/11/20 13:02:05      Page 4 of 7



                                             in order for MidCap to hold a first priority lien on the
                                             relevant receivables.

                                            Payment of HUD Lender Legal Fees – Certain HUD Lenders
                                             are seeking payment of their legal fees related to
                                             negotiations around exit financing.

                                            Potential Other Issues – The Debtors are waiting for
                                             feedback from MidCap and the third party capital source on
                                             two additional substantive issues with respect to this Loan:
                                             (i) whether the agreement will be subject to a continuing
                                             borrowing base, and (ii) the relationship between this loan
                                             and Non-HUD Reorganized Debtor Facility. MidCap has
                                             indicated that it expects the Borrowers on that Facility to
                                             fully guaranty this loan, and has informed the Debtors that it
                                             is discussing with the third party capital source what
                                             payments and priority of collateral the Reorganized Debtors
                                             will be responsible for if the accounts receivable securing
                                             this loan do not fully repay it before the expiration of its
                                             term. The Debtors are waiting for additional drafts for this
                                             exit financing facility reflecting verbal negotiations on other
                                             issues with respect to this loan.

                   b.       Revised Sources and Uses2 – The Plan provides several conditions
                            necessary to the occurrence of the Effective Date. The principal outstanding
                            requirement is closing the Exit Financing Facilities and paying the Debtors’
                            prepetition secured lender, CIBC and their bank group, in full. As the
                            revised sources and uses will show, to satisfy the payments required at the
                            Effective Date, including payment to CIBC, it requires closing all three of
                            Exit Financing Facilities simultaneously. Alternatively, the Debtors can
                            satisfy the payments required at the Effective Date if CIBC remains the
                            senior lender on the collateral for the OldCo Liquidating Debtors, but to
                            date CIBC has not agreed to do so.

          3.       Issues Related to Transition of Granite Facilities – The remaining 13 Granite

facilities were transferred to a new operator as of December 31, 2019. These facilities, like the 7

Granite facilities that were previously transferred, are subject to CHOW vendor holds. On

December 4, 2019, the Court approved a settlement agreement (“Granite Settlement”) by and

among the Debtors and Granite regarding the 11 Granite facilities (“Managed Facilities”).



2
    The Debtors will provide an updated sources and uses.

                                                            4
72290792.5
Case 18-33967-bjh11 Doc 2534 Filed 02/11/20            Entered 02/11/20 13:02:05        Page 5 of 7



Pursuant to the Granite Settlement, the equity of the Managed Facilities was transferred to Granite

and Granite was responsible for funding ongoing operations. The Granite Settlement also

contemplated the execution of equity transfer agreements (“ETAs”), which agreements were

executed and the Managed Facilities were transferred over several days in mid-December. Granite

hired SAK Texas, LLC (“SAK Texas”) to manage the facilities on an interim basis. Since the

transfer of the Managed Facilities, several issues have arisen:

               a.      Accounts Receivable: Pursuant to the terms of the settlement agreement
                       between the Debtors and Granite as well as the related order of the Court,
                       the proceeds from the accounts receivable related to services provided prior
                       to transfer of a particular facility were the property of the Debtors, and the
                       proceeds from the accounts receivable related to the period after the transfer
                       were property of Granite. Granite Settlement, Section 12. The ETAs
                       provided additional detail regarding the accounts receivable reconciliation
                       process described in the Granite Settlement Agreement. Certain bank
                       accounts, which receive the majority of payments related to the relevant
                       accounts receivable, were originally contemplated to remain in the Debtors’
                       control for 60 days after closing. ETA, Section 1.6. During this 60 day
                       period, the Debtors agreed to reconcile and transfer the payments related to
                       accounts receivable generated after the transfer to Granite on a weekly
                       basis. ETA, Section 1.7. After the 60 day period expires and the bank
                       accounts are transferred, Granite is required to do the same reconciliation
                       and transfer the accounts receivable to the Debtors on a weekly basis going
                       forward. The 60 day period expires February 11, 2020.

                       (i)     Since the December 11, 2019 transfer date, the Debtors have
                               complied with the terms of the Granite Settlement and ETAs and
                               have diligently remitted the receipts to Granite on a weekly basis.

                       (ii)    As of February 11, 2020, the date upon which the transfer of the
                               bank accounts was originally contemplated, there is still over $1
                               million in pre-transfer accounts receivable outstanding that the
                               Debtors anticipate will be collected in the next 30 days. In addition,
                               the Debtors anticipate that Granite will owe approximately
                               $750,000 in therapy services accounts receivable as of the end of
                               this month. Collection and timely receipt of these accounts
                               receivable are necessary sources of funding for Effective Date
                               payments under the Plan.

                       (iii)   The Debtors understand that the Managed Facilities are in financial
                               distress and in danger of missing payroll. In addition, the Debtors
                               have had difficulty collecting post-closing therapy services

                                                 5
72290792.5
Case 18-33967-bjh11 Doc 2534 Filed 02/11/20      Entered 02/11/20 13:02:05        Page 6 of 7



                          receivables. The Debtors are concerned that Granite has not
                          sufficiently funded post-closing working capital in accordance with
                          the ETA’s and the order of the Court. The Debtors are further
                          concerned that this failure of Granite to adequately fund working
                          capital in accordance with its obligations will cause Granite to not
                          timely remit payments related (i) certain equipment leases described
                          in subsection (b) below, (ii) therapy services the Debtors have or
                          will have rendered prior to the Effective Time and (iii) legacy
                          accounts receivable. Any such failure to timely remit payments
                          would breach the Granite Settlement and ETA’s, endangering the
                          Debtors ability to go effective. Any delay would significantly
                          prejudice the Debtors.

             b.    Transition Services: The Debtors agreed to provide Granite certain
                   transition services related to telephone, internet and related items (the
                   “Transition Services”) free of charge until January 31, 2020. Granite
                   Settlement, Section 13. In every “OTA” transaction approved by this Court
                   except for Granite, such Transition Services were charged to new operators
                   after the transfer. The equipment involved is typically leased from third
                   parties by the Debtors. On or about January 31, 2020, Granite and SAK
                   advised the debtors that they were not turning over the leased equipment
                   and required continued use of the applicable equipment for ongoing
                   operations. The Debtors have allowed Granite and SAK to continue to use
                   such equipment provided lease payments related to such equipment are
                   made by Granite and SAK in a timely fashion.




                                            6
72290792.5
Case 18-33967-bjh11 Doc 2534 Filed 02/11/20    Entered 02/11/20 13:02:05      Page 7 of 7



 Dated: February 11, 2020                   Respectfully submitted,
        Dallas, Texas
                                            POLSINELLI PC

                                            /s/     Trey A. Monsour
                                            Trey A. Monsour
                                            State Bar No. 14277200
                                            2950 N. Harwood, Suite 2100
                                            Dallas, Texas 75201
                                            Telephone: (214) 397-0030
                                            Facsimile: (214) 397-0033
                                            tmonsour@polsinelli.com

                                            -and-

                                            Jeremy R. Johnson (Admitted Pro Hac Vice)
                                            600 3rd Avenue, 42nd Floor
                                            New York, New York 10016
                                            Telephone: (212) 684-0199
                                            Facsimile: (212) 684-0197
                                            jeremy.johnson@polsinelli.com

                                            Counsel to the Debtors and Debtors in
                                            Possession




                                        7
72290792.5
